355 U.S. 37 (1957)
CORSA ET AL.
v.
TAWES ET AL., CONSTITUTING THE COMMISSION OF TIDEWATER FISHERIES OF MARYLAND, ET AL.
No. 416.
Supreme Court of United States.
Decided November 12, 1957.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND.
Ambler H. Moss and William H. Price for appellants.
C. Ferdinand Sybert, Attorney General of Maryland, Charles B. Reeves, Jr., Assistant Attorney General, Alexander Harvey, II and Edward S. Digges, Special Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.